                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

 JOEY BANKS                                     CIVIL ACTION NO. 17-1342
 L.A. DOC # 485746


 VERSUS                                         CHIEF JUDGE S. MAURICE HICKS, JR.


 DARREL VANNOY                                  MAG. JUDGE KAREN L. HAYES

                                        JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review

of the record, finding that the Magistrate Judge’s Report and Recommendation is correct

and that judgment as recommended therein is warranted

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Petitioner’s Petition

for Writ of Habeas Corpus under 28 U.S.C. § 2254 (Record Document 1) is hereby DENIED

and DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED this 4th day of January, 2019, in Shreveport, Louisiana.
